PER CURIAM.
Dennis Trask appeals his convictions for possession of cannabis and possession of drug paraphernalia, specifically challenging the denial of his motion to suppress. Trask also challenges three conditions of probation contained in the order of probation. We affirm his convictions; however, we strike one condition and direct the trial court to modify another condition of probation.
*1337Condition 18 of Trask’s order of probation fails to conform to the trial court’s oral pronouncement and, therefore, must be amended to read, “You shall not consume or be in possession of any illegal drugs.” See Richardson v. State, 620 So.2d 257 (Fla. 2d DCA 1993). Condition 20 of Trask’s order of probation must be struck because it also is inconsistent 'with the trial court’s oral pronouncement at the sentencing hearing. We remand this case to the trial court to correct the errors contained in the order of probation.
CAMPBELL, A.C.J., and HALL and PARKER, JJ., concur.